Citation Nr: 0415722	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-06 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for hepatocellular 
carcinoma.  

3.  Entitlement to service connection for cirrhosis of the 
liver.  

4.  Entitlement to service connection for esophageal varices.  

5.  Entitlement to service connection for erosive gastritis.  

6.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1974.  

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

At his hearing in October 2003 the veteran raised questions 
regarding the reduction of his rating for a pilonidal cyst.  
As it noted on the third page of the hearing transcript those 
questions are referred back to the RO for appropriate action.  
As veteran also raised the issue of a higher rating for his 
residuals of shrapnel fragment wounds of the right chest, 
that issue is referred to the RO for appropriate action.  

The issues of service connection for chronic obstructive 
pulmonary disease, esophageal varices and erosive gastritis 
are addressed in the remand.  Those issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of 
hepatocellular carcinoma.  

2.  The preponderance of the competent evidence links the 
veteran's hepatitis B to events during active service, to 
include shrapnel fragment wounds.  

3.  It is at least as likely as not that the veteran has 
cirrhosis of the liver caused by his hepatitis B. 


CONCLUSIONS OF LAW

1.  Service connection for claimed hepatocellular carcinoma 
is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  Service connection for hepatitis B is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003).  

3.  Secondary service connection for cirrhosis of the liver 
is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
cirrhosis of the liver and hepatitis.  Therefore, no further 
development is needed for these claims.  

As to the claim for service connection for hepatocellular 
carcinoma, the veteran filed his claims that are the subject 
of this appeal before the enactment of the VCAA.  The 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, 17 Vet. App. 
412 (2004).   

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 1999 rating decision on appeal, the 
September 2000 statement of the case (SOC), the April 2002 
VCAA letter, and an August 2002 supplemental statement of the 
case (SSOCs) adequately informed him of the information and 
evidence needed to substantiate his claims.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  All available post-service medical records, including 
VA treatment records, have been obtained.  As noted in the 
remand below, the Board is requesting the RO to determine if 
there are any additional service medical records as there are 
no records relating to the veteran's shell fragment wound 
injury.  However, there is no prejudice to the appellant in 
proceeding with his claim for service connection for liver 
cancer because there is no indication, nor is it alleged, 
that the veteran had liver cancer in service and such has 
been ruled out by post-service examination.  Moreover, the 
veteran's spouse clarified at a Board hearing in October 2003 
that the veteran had not been told he had hepatocellular 
carcinoma, only cirrhosis, and the instant decision grants 
service connection for the latter disease.  The appellant has 
not indicated that there are any additional medical records 
available to substantiate this particular claim. 

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

There is no service or post-service medical evidence of a 
diagnosis of hepatocellular carcinoma.  The veteran was 
afforded a VA gastroenterology examination in March 2000, and 
there were no findings reported at that time relating to 
liver cancer.  As noted above, the veteran's spouse stated at 
a Board hearing in October 2003 that the veteran had not been 
told he had hepatocellular carcinoma, only cirrhosis.  Under 
these circumstances, there is no duty to provide another 
examination with regard to the issue of service connection 
for liver cancer.  38 U.S.C. § 5103A(d) (west 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  

The Board further notes that, during the pendency of his 
claim, the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence relevant to the 
claim for service connection for liver cancer.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, as noted above, VCAA provisions 
were subsequently considered and complied with.  The RO 
provided the appellant with notice of the VCAA in April 2002.  
There is no indication that there is additional evidence to 
obtain relevant to the claim for service connection for 
hepatocellular carcinoma; and there has been a complete 
review of all the evidence of record.  The Board finds that 
there is no prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board elaborates on this particular procedural 
point below. 

A substantially complete application was received in July 
1999.  Thereafter, in a rating decision dated in July 1999, 
the claim was denied.  As noted above, only after that rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102; Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the original 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Thus, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its April 2002 assistance 
letter, the RO requested stated that the veteran could help 
VA by informing it of information or evidence that he wanted 
the RO to obtain.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

It is also again pertinent to note that a VA gastrointestinal 
examination failed to show the claimed disorder and the 
veteran's spouse has indicated that the veteran had not been 
told he had hepatocellular carcinoma, only cirrhosis.  Based 
on the foregoing, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background.  The veteran's Form DD 214 reveals the 
veteran retired in May 1974 with more than twenty years 
service.  He served in the Republic of Vietnam.  He was 
awarded a combat infantryman's badge.  

The veteran's service medical records do not contain any 
references to liver disease, including cancer.  The veteran's 
examination prior to retirement in March 1974 included a 
clinical evaluation of the gastrointestinal system, which was 
normal, aside from a pilonidal cyst.  A chest X-ray revealed 
a metallic density over the lateral aspect of the right upper 
lobe, noted to be due to an old gunshot wound.  

The veteran filed his original claims for service connection 
upon his separation from the service.  In October 1974 the 
RO, in pertinent part, granted service connection for 
residuals of a shell fragment wound of the right chest.  

In March 1999 the veteran filed claims for service connection 
for erosive gastritis, hepatitis, an esophagus disorder, 
cirrhosis of the liver and liver cancer.  The veteran 
submitted his completed application in July 1999 and 
indicated no treatment in service for his claimed 
disabilities.  

The veteran submitted records in support of his claim and a 
medical text about primary cancers of the liver.  The records 
included VA records of hospitalization in November 1993.  The 
diagnoses included cirrhosis of the liver and substance 
abuse.  It was noted the veteran had a positive history of 
alcohol abuse.  May 1995 VA pulmonary function testing was 
consistent with severe obstructive airflow disease.  May 1998 
VA records noted the veteran had chronic obstructive 
pulmonary disease and was nicotine addicted.  September and 
October 1998 VA records noted diagnoses of cirrhosis 
secondary to ETOH and chronic obstructive pulmonary disease.  
In October 1998 the veteran was hospitalized for treatment of 
upper gastrointestinal bleeding.  A history of alcoholic 
cirrhosis was noted.  The veteran had been hospitalized at a 
private facility and found to have hepatic encephalopathy and 
bleeding esophageal varices.  A history of half pack per day 
tobacco use and one pint consumption of whiskey per day was 
recorded.  In January 1999 VA records reveal a 
esphagogastroduodenoscopy with band ligation and 
sclerotherapy of varices was performed.  The post operative 
diagnoses were gastric and esophageal varices, portal 
hypertensive gastropathy and Schatzki's ring.  February 1999 
VA records noted cirrhosis secondary to ETOH and HCV 
(hepatitis C virus).  In March 1999 a second procedure was 
performed for variceal banding.  The final impression was 
esophageal varices secondary to portal hypertension.  May 
1999 records noted impressions of cirrhosis, Hepatitis B, 
Hepatitis C and ETOH.  June 1999 VA records again noted 
Hepatitis C.  

The veteran submitted a letter from L. H., a physician 
assistant (PA) and assistant professor of Clinical Surgery 
and Family Medicine at the University of Southern California, 
dated in May 1999.  The PA had been the medical supervisor of 
the Special Forces Airborne camp where the veteran was 
assigned in the Republic of Vietnam.  He described the 
conditions of the camp. the individuals they worked with and 
among, and the constant exposure to disease.  He stated that 
hepatitis was a major concern at that time.  He stated that 
the veterans hepatitis could well be "liked" to his 
exposure in Vietnam.  The PA added that after the advent of 
serologic tests for hepatitis, he found that he was exposed 
to Hepatitis B and did convert.  

In July 1999 the RO denied the veteran's claims for service 
connection.  The veteran submitted his notice of disagreement 
with that decision.  In support of his claim he submitted 
another letter from LH (the PA noted in the preceding 
paragraph), dated in August 1999.  The PA wrote that he had 
not treated the veteran for hepatitis, but that South East 
Asia was noted to have one of the highest endemic rates of 
hepatitis by the World Health Organization.  Due to the 
latent complications of hepatitis and the early indolent 
feature of liver infection, it was believed that it was very 
probable the veteran originally sustained contact and became 
infected while on duty with the Special Forces in South 
Vietnam.  

The RO arranged for the veteran to be examined by VA in March 
2000 to determine the nature and etiology of his liver 
disorders.  The report of the March 2000 VA examination 
includes a history of risk factors, notably that the veteran 
was treated for gunshot wounds in Vietnam and received blood 
transfusions.  The VA physician noted such a link was a 
possibility.  Additional history included alcohol abuse from 
about age 21 until 1998, a positive test for Hepatitis B, and 
enlargement of the spleen and liver in 1998.  The VA 
physician stated he could not find a hepatitis C test in his 
review of the records.  Hepatitis testing for A, B, and C was 
performed.  The diagnoses included Hepatitis B and C by 
history.  It was noted that Hepatitis C did not react but 
Hepatitis A and B did.  Underneath the request for an opinion 
as to the etiology of hepatitis the VA physician noted the 
computed tomography scan would only diagnose undifferentiated 
hepatic disease.  The physician further observed that on 
examination there was no nodularity or the firmness of 
cirrhosis of the liver but there was fatty degeneration in 
the liver by the echogram.  The spleen was also enlarged and 
varicosities of the esophagus had been well diagnosed, 
meaning that the blood did not flow through the liver well.  
It was noted that hepatitis C could cause such and that 
hepatitis B could usually do that as well, but cirrhosis of 
the liver was definitely a possibility, but not diagnosed in 
this case.  The physician added that, since the veteran could 
not have biopsy of the liver, the diagnostic work up was as 
good as could be done at that time, and you would have to 
assume that his hepatitis was the cause of his liver disease.  
The actual cause of the hepatitis was the virus B.  (C was 
crossed out in pencil; it is apparent that the examiner did 
this, as an additional medical observation was added in 
pencil and the final diagnosis was probable hepatitis B and 
not C.)  The physician further commented that how the veteran 
got the virus is difficult to absolutely determine, but he 
had been given blood transfusions in the 1960's and this 
could be a possibility.  It was noted that the veteran had 
been a drinker since the young age of 22 while in the Army 
and that the habit from the Army could possibly be some of 
the cause of his liver disease, although cirrhosis could not 
be diagnosed without a biopsy, and that such was 
contraindicated because of the softness of the liver and 
elevated prothrombin time, which could produce death.  The VA 
examiner concluded that the probable diagnosis was 
nonspecific hepatitis, probably caused by hepatitis B and 
alcohol  The physician added that "a better answer would 
have to be by speculation".  

The RO noted a hepatitis panel performed in 1993 had not been 
available at the time of the March 2000 VA examination and 
requested those records be obtained.  Accordingly, the RO 
requested an addendum opinion from the March 200 examining 
physician, which was provided in April 2000.  After the 
additional records were reviewed, the VA physician wrote that 
the best medical opinion he could give at that time was that 
it was simply as likely as not that the veteran did have 
hepatitis B while in service and this did relate to his 
cirrhosis, "if he had cirrhosis", and his liver disease at 
the present time.  It was further noted that there was 
actually no way to absolutely know if this was true or 
whether the hepatitis A and B negativity in 1993 was repeated 
in order to be sure that it was accurate at that time.  The 
physician reiterated that it is likely as not that the 
veteran did have liver disease in service and more than 
likely it was hepatitis B, although "it is speculation and a 
good medical opinion only by which we can say at least as 
likely as not".  

The RO on an April 2002 deferred rating sheet noted the 
veteran had not received a statement of the case due to 
irradiation of documents and the passage of the VCAA.  The RO 
sent the veteran a letter outlining the provisions of the 
VCAA in April 2002.  The veteran submitted his substantive 
appeal in June 2002.  The RO readjudicated the veteran's 
claim in August 2002 and issued a supplemental statement of 
the case to the veteran.  

The veteran and his spouse appeared and gave testimony before 
the undersigned Veterans Law Judge at a hearing in October 
2003.  TheVeterans Law Judge informed the veteran and his 
representative of the recent Federal Circuit Case concerning 
the amount of time the veteran had to submit evidence, that 
the veteran had not 30 days but one year to submit evidence.  
The veteran's representative waived that requirement.  (T-3).  
The veteran's representative requested that the Board take a 
close look at the opinions of the VA examiner.  The veteran 
testified he suffered shrapnel wounds to the right arm and 
right chest in Vietnam.  He did not know if he was given a 
blood transfusion in service.  He may or may not have been 
given blood products in service.  He was told by a medic he 
had problems with his liver.  (T-8).  The veteran had upper 
respiratory tract infections in service.  (T-9).  When asked 
by the representative if they had ever said the veteran had 
hepatocellular carcinoma the veterans' spouse responded that 
all they had ever said was cirrhosis, they had never 
mentioned it.  The veteran also reported being treated in 
service for abdominal pain.  (T-10).  The veteran indicated 
he had retained pieces of shrapnel in his lungs.  (T-13).  
The veteran also indicated he was having increasing 
difficulty with his right arm which he attributed to the 
retained foreign bodies in his arm.  (As noted in the 
introduction above, the Board has referred the raised issue 
of an increased rating for the veteran's service-connected 
residuals of shrapnel fragment wounds of the right arm to the 
RO for appropriate action.)

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cirrhosis of the 
liver and malignant tumors, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Analysis.  The Board has reviewed the claims folder and found 
no medical evidence of a diagnosis of hepatocellular 
carcinoma.  The VA gastroenterology examination in March 2000 
failed to disclose the claimed liver cancer.  Moreover, the 
veteran's spouse at his hearing in October 2003 stated that 
the veteran had not been told he had hepatocellular 
carcinoma, only cirrhosis.  

The only evidence which relates to hepatic carcinoma in the 
claims folder is the medical text submitted by the veteran.  
As a general rule, generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  The decision in the 
case of Wallin v. West, 11 Vet. App. 509 (1998), suggests 
that medical treatise information may be regarded as 
competent evidence where, "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  That exception does 
not benefit the veteran in the present case since there is no 
medical evidence that he has or has ever had liver cancer. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In the absence of a current diagnosis 
of hepatocellular carcinoma service connection is not 
warranted.  

The claims folder does include ample medical evidence of a 
diagnosis of hepatitis.  The type of hepatitis has been 
variously diagnosed or at least suspected as A, B and C, but 
the weight of the evidence points to hepatitis B.  In support 
of this conclusion, the Board notes that the only two 
opinions that address this question consist of the statements 
from a physician assistant, who essentially opined that the 
veteran had nonspecific hepatitis due to events in service, 
and a VA physician, who opined that that the veteran's 
hepatitis was probably type B.  The latter opinion was based 
upon a review of the record, to include earlier testing that 
proved positive for hepatitis A, B, and C.  Thus, the 
remaining question is whether the veteran's hepatitis B can 
be linked to service.  It is the Board's judgment that the 
evidence is at least evenly balanced on this question.

The statements from the physician assistant is competent 
evidence that supports the claim that the veteran's hepatitis 
B is linked to service.  While not a physician, this 
clinician does have competence to address medical questions 
relating to the diagnosis and etiology of diseases.  
Moreover, the PA served with the veteran in the same area in 
Vietnam and provided a rationale for linking the hepatitis to 
his exposure to an event (virus) during that time.  The VA 
physician who examined the veteran and provided an opinion in 
March 2000, and provided an addendum to his opinion one month 
later, submitted somewhat confusing and conflicting 
statements on the question at hand.  While he concludes that 
the veteran's hepatitis B is linked to service, he appears to 
attribute it to either to in-service alcohol abuse or to an 
undocumented episode of hepatitis.  The Board notes that no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
2002); 38 C.F.R. § 3.1(n), 3.301 (2003).  Nevertheless, in 
carefully examining all of the physician's statements, the 
Board finds some support for the conclusion that the 
veteran's hepatitis is linked to probable events during 
service that are not due to his own willful misconduct.  
Aside from the conditions and the location in which he served 
as noted by the PA, there is also some indication in the 
record that he received a blood transfusion in conjunction 
with his treatment for shrapnel fragment wounds in service.  
The VA physician's opinion, when considered with the PA 
statements noted above, places the evidence in at least 
equipoise as to whether the veteran's hepatitis B is causally 
related to service.  In applying the reasonable doubt 
doctrine, the Board finds that service connection for 
hepatitis B is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303.    

As to the claim for service connection for cirrhosis of the 
liver, the Board notes at the outset that it is not entirely 
clear whether the veteran's liver disease includes cirrhosis.  
As the most recent VA examiner has stated, a definitive 
diagnosis would require a liver biopsy and such is apparently 
contraindicated due to test results relating to his bleeding 
(prothrombin) time.  The physician stated, however, that all 
other diagnostic testing for liver disease had been 
performed, including computed tomography, echogram and 
hepatitis panels, and in reading the physician's statements, 
it becomes apparent that cirrhosis of the liver was at least 
suspected and probably strongly so.  With consideration of VA 
outpatient treatment records, which include a diagnosis of 
cirrhosis secondary to ETOH and hepatitis, the Board finds 
that it is at least as likely as not that the veteran has 
cirrhosis of the liver.  The March 2000 VA physician clearly 
indicated that, if the veteran does in fact have cirrhosis of 
the liver, it is due, at least in part, to his hepatitis.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Thus, with 
consideration of the reasonable doubt doctrine, the Board 
finds that service connection for cirrhosis of the liver is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310(a).      


ORDER

Service connection for hepatocellular carcinoma is denied.  

Service connection for hepatitis B is granted.  

Secondary service connection for cirrhosis of the liver is 
granted.


REMAND

The veteran has not been afforded VA examinations to 
determine if there is any relationship between his current 
chronic obstructive pulmonary disease and service, nor has an 
opinion been obtained regarding his esophageal varices and 
erosive gastritis.  The veteran is service connected for 
residuals of shrapnel fragment wounds to the right chest.  X-
rays since service have consistently revealed retained 
metallic fragments in the area of the right chest and left 
hemithorax.  The VA records indicate the veteran's esophageal 
varices are secondary to portal hypertension.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2003).  As 
service connection is now in effect for cirrhosis of the 
liver and the medical evidence includes diagnosis of 
esophageal varices secondary to portal hypertension and 
retained metallic fragments in the chest, VA has a duty to 
obtain medical opinions addressing the etiology of the 
veteran's esophageal varices and chronic obstructive 
pulmonary disease.  Since a gastroenterology examination is 
needed, the Board will also request an opinion relating to 
the veteran's gastritis claim.

In addition, the Board has concluded there are probably 
additional service medical records which have not been 
obtained.  The Board notes the veteran's service medical 
records currently in the claims folder do not include any 
mention of his treatment for shell fragment wounds, and 
consist only of his periodic medical examinations and a few 
outpatient treatment records.  When asked the veteran 
submitted additional service medical records which were not 
in the claims folder, but only those related to the specific 
request of the RO.  The veteran served for twenty years.  
When he originally filed his claims for service connection, 
the RO requested his records and received the records now in 
the claims folder within three months of his separation from 
the service.  As the veteran retired in 1974 his records 
would have been sent to the Army Reserve Personnel Center 
(ARPERCEN).  It is not unusual for it to take one year for 
all of a veteran's records to be received and processed.  It 
is conceivable that additional service medical records were 
received by ARPERCEN after the veteran's records were 
forwarded to VA.  In addition, the veteran may have 
additional records he had not forwarded to the RO.  In order 
to assist the veteran the RO should make an additional 
request for the service medical records to the veteran and 
through official channels.  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on the claims.  

2.  The RO should ask the veteran to 
submit copies of all service medical 
records in his possession.  In addition, 
the RO should again request the veteran's 
service medical records through official 
channels.  

3.  The RO should schedule the veteran 
for a VA pulmonary examination for the 
purpose of determining the etiology of 
the veteran's currently diagnosed chronic 
obstructive pulmonary disease.  The 
claims folder should be made available to 
the examiner for review.  The clinician 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's chronic 
obstructive pulmonary disease is causally 
related to any event during service, 
other than use of tobacco products, to 
include his shrapnel wounds to the chest.  
The complete rationale for any opinion is 
requested.  

4.  The RO should refer the veteran's 
claims file to a  VA gastroenterologist 
for an opinion addressing the etiology of 
the veteran's esophageal varices and 
erosive gastritis.  The clinician is 
asked to opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's esophageal 
varices and erosive gastritis began 
during service, are causally linked to 
any incident of active duty, or were 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-ups of symptoms) by his hepatitis B 
and cirrhosis of the liver.  The 
physician is asked to provide a  
rationale for any opinion expressed.  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for 
service connection for esophageal 
varices, erosive gastritis and chronic 
obstructive pulmonary disease, on direct 
incurrence and secondary bases.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC), which includes notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



